DLD-085                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1004
                                      ___________

                              In re: ALLIE SPEIGHT,
                                 a/k/a Allie Speights
                                a/k/a A. H. Speights,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to Criminal No. 2:10-cr-00641-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 10, 2013

                Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                            (Opinion filed: January 14, 2013)
                                 _________________

                                      OPINION
                                  _________________

PER CURIAM

       In April 2012, petitioner Speight pleaded guilty to numerous offenses in the

District Court. He has not yet been sentenced. Speight seeks an “emergency writ of

mandamus” to 1) set aside or modify an August 21, 2012 order denying bail pending

sentencing and 2) force his custodian to treat his serious medical condition. We will deny

the petition.
       Mandamus is “an appropriate remedy in extraordinary circumstances only. . . . A

petitioner seeking the issuance of a writ of mandamus must have no other adequate

means to obtain the desired relief, and must show that the right to issuance is clear and

indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). A mandamus

proceeding is not a substitute for a direct appeal. See Helstoski v. Meanor, 442 U.S. 500,

506 (1979).

       With regard to Speight’s first request, the August order to which he refers was

denied without prejudice pursuant to its reassertion by counsel. Speight may obtain

“reconsideration” of it, in a sense, by having counsel file a motion for bail pursuant to 18

U.S.C. § 3143(a) or (b), as appropriate.1 Should he be displeased with the outcome, an

appeal may be available to him under Fed. R. App. P. 9(b). The availability of other

avenues of relief counsels against granting the extraordinary writ of mandamus.

       With regard to his second request, the denial of medical care is a serious matter.

However, the place to address it is not via a petition for mandamus filed in a federal

appellate court. Should Speight believe that a serious medical condition is not being

appropriately treated, he should pursue his concerns through the internal administrative

remedies of the facility.2


1
  Throughout his submissions, Speight confuses 18 U.S.C. § 3143, which governs his
situation, with 18 U.S.C. § 3142, which governs bail for those who have not yet been
convicted of their offenses. We note that we considered, and denied, an interlocutory
appeal from the denial of pretrial release. See C.A. No. 11-2877 (order entered Oct. 4,
2011).
2
  According to the FDC Philadelphia Admission & Orientation Inmate Handbook, the
                                              2
      Thus, finding neither extraordinary circumstances nor an indisputable right, we

will deny this petition for mandamus.




facility contains an Administrative Remedy procedure that Speight may utilize if he is
concerned about a lack of medical treatment.
                                           3